Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gunjan Agarwal on 7/27/2021.
Please amend the Claims submitted 7/19/2021 as follows:
1.  (Previously Presented) A system for presenting simulated reality (SR) relative to a position of a user, comprising:
a camera;
a non-transitory memory containing computer readable instructions; and
a processor configured to process the computer readable instructions to carry out the following steps:
determine a position of a SR layer relative to a location indicator, wherein the SR layer defines a position of a SR transition element that allows the user to transition between a first environment and a second environment, wherein the first environment is displayed comprising a real world environment with no assets being displayed and the second environment is displayed as an SR environment with one or more assets being displayed;

use the location input to display the SR transition element at the position of the SR transition element defined by the SR layer; 
determine a user interaction with the SR transition element; and
based on the user interaction, display to the user the first environment, the second environment, or a combination thereof; 
wherein the position of the SR transition element in the SR layer, as experienced by the user, remains fixed when the user moves with respect to the SR transition element or through the SR transition element by changing positions in the SR layer. 

2.  (Original) The system of claim 1, wherein the user interaction is the user looking though the SR transition element such that the user can see the second environment while being positioned in the first environment.

3.  (Previously Presented) The system of claim 2, wherein more assets are displayed in the second environment on one side of the SR transition element compared to the first environment on an opposing side of the SR transition element.

4.  (Canceled). 

5.  (Currently Amended) The system of claim 1, wherein the second environment is displayed to include an asset overlaid over another real world environment.

6.  (Currently Amended) The system of claim 5, wherein the second environment is displayed such that the other real world environment is at least partially visible. 

7.  (Previously Presented) The system of claim 1, wherein displaying the SR transition element comprises displaying the first environment external to the SR transition element and the second environment internal to the SR transition element, wherein based on the 

8.  (Previously Presented) The system of claim 1, wherein using the location input to display the SR transition element at the position of the SR transition element defined by the SR layer comprises determining a relative location of the user with respect to the position of the SR transition element, and using the relative location to determine one or more properties of the SR transition element for display, the one or more properties comprising at least a size or an orientation of the SR transition element. 

9.  (Currently Amended) The system of claim 1, wherein the SR layer further defines positions of a plurality of assets in [[a]] the SR environment.

10.  (Previously Presented) The system of claim 1, wherein the location indicator is a real world feature and the position of the SR layer relative to the real world feature is used to determine a location of the SR transition element with respect to the real world feature. 

11.  (Previously Presented) The system of claim 1, wherein the position of the SR layer relative to the location indicator is determined by receiving SR layer data from the user.

12.  (Previously Presented) The system of claim 1, wherein the location input is based on the position of the user relative to a localized location indicator, wherein the localized location indicator has predetermined positions in a real world environment and relative to the SR layer.

13.  (Previously Presented) The system of claim 1, wherein the location input is based on the position of the user relative to one or more wide range location indicators.



15.  (Previously Presented) A method for presenting simulated reality (SR) relative to a position of a user, the method comprising, by a processor:
determining a position of a SR layer relative to a location indicator in a physical space, wherein the SR layer defines a position of a SR transition element that allows the user to transition between a first environment and a second environment, wherein the first environment is displayed comprising a real world environment with no assets being displayed and the second environment is displayed as an SR environment with one or more assets being displayed;
receiving a location input that locates the user relative to the location indicator in the physical space;
using the location input to display the SR transition element at the position of the SR transition element defined by the SR layer; 
determining a user interaction with the SR transition element; and
based on the user interaction, displaying to the user the first environment, the second environment, or a combination thereof, 
wherein the position of the SR transition element in the SR layer, as experienced by the user, remains fixed when the user to moves with respect to the SR transition element or through the SR transition element by changing positions in the SR layer. 

16.  (Previously Presented) The method of claim 15, wherein determining the position of the SR layer relative to the location indicator comprises:
receiving SR layer data from the user; and
using the SR layer data for determining the position of the SR layer relative to the location indicator.

17.  (Previously Presented) The method of claim 16, further comprising:
determining, based on the position of the SR layer relative to the location indicator, positions of a plurality of SR assets relative to the location indicator; 

displaying the plurality of SR assets and the SR transition element to the user at the respective positions of the plurality of SR assets and the SR transition element relative to the location indicator. 

18. - 20.  (Canceled).

21.  (Previously Presented) The system of claim 1, wherein the user interaction is the user passing through the SR transition element.

22.  (Currently Amended) The system of claim 1, wherein the real world environment is provided based on an image captured by a camera. 

23.  (Currently Amended) The system of claim 5, wherein the asset overlaid over the other real world environment is a media asset. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 15, the closest prior art as the combination of Singh et al. (U.S. Patent Application Publication 2019/0005717 A1), Gullicksen (U.S. Patent Application Publication 2018/0061127 A1) and Shuster et al. (U.S. Patent Application Publication 2010/0070859 A1) fails to disclose and/or teach: determining a position of a SR layer relative to a location indicator in a physical space, wherein the SR layer defines a position of a SR transition element that allows the user to transition between a first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHARLES TSENG/           Primary Examiner, Art Unit 2613